Order filed, December 30, 2019.




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-19-00758-CV
                                  ____________

                          EDMUND BURTON, Appellant

                                          V.

            JOSE GUEVARA AND ANGELICA GUEVARA, Appellee


                     On Appeal from the 133rd District Court
                               Harris County, Texas
                        Trial Court Cause No. 2016-88333


                                      ORDER

         The reporter’s record in this case was originally due October 23, 2019. See
Tex. R. App. P. 35.1. On December 3, 2019, this court granted the court reporters
request for extension of time to file the record until December 23, 2019. To date,
the record has not been filed with the court. Because the reporter’s record was not
filed within the time prescribed in the first request, the court issues the following
order:
       We order Darlene Stein, the court reporter, to file the record in this appeal
within 15 days of the date of this order.          No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Darlene Stein does not timely file the record as ordered, the
Court may issue an order directing the trial court to conduct a hearing to determine
the reason for the failure to file the record.



                                     PER CURIAM


Panel Consists of Justices Wise, Jewell and Poissant.